Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
1.	The Examiner acknowledges the applicant’s amendment filed 8/22/2022.  At this point claims 21-40 are pending in the instant application and ready for examination by the Examiner.

Reasons for Allowance
2.	The following is an Examiner’s statement of reason for allowance: Claims 21-26 and 38-40 are considered allowable since when reading the claims in light of the specification, as per the MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims specifically…’presenting the one or more actions to the user; 
after presenting the one or more actions to the user, determining that the user's subjective assessment of the plan is inaccurate through use of pattern recognition from information relating to the user; and 
identifying, based on user’s subjective assessment of the plan being inaccurate, 
one or more actions, as part of the revised plan, to prevent the event from occurring or to facilitate the event.’, in regards to claims 21 and 38.

Response to Arguments
3.	Applicant’s arguments filed on 8/22/2022 for claims 27-37 have been fully considered but are not persuasive.

4.	Applicant’s argument:
IV. Double Patenting Rejections 

Claims 21-27 and 29-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 10-18, 2022 of U.S. Patent No. 11,361,238. (Office Action at pp. 3-12) Although Applicant does not necessarily agree with this double patenting rejection, to obviate this rejection and to expedite prosecution and allowance of this application, Applicant files herewith a Terminal Disclaimer. The filing of the Terminal Disclaimer in no way manifests an admission by Applicant as to the propriety of the double patenting rejection. See M.P.E.P. § 804.02 citing Quad Environmental Technologies Corp. v. Union Sanitary District, 946 F.2d 870 (Fed. Cir. 1991) (“In legal principle, the filing of a terminal disclaimer simply serves the statutory function of removing the rejection of double patenting, and raises neither presumption nor estoppel on the merits of the rejection.”) Should the need arise at a later date, Applicant reserves the right to present arguments regarding the merits of the double patenting rejections and the alleged obviousness of the application claims in view of the claims of the ’854 patent. Accordingly, Applicant requests approval of the Terminal Disclaimer and the withdrawal of the double patenting rejection. 

Examiner’s answer:
The examiner removes the double patenting rejection.

5.	Applicant’s argument:
For example, Vishnubhatla, Olivera, and Sysko fail to disclose or suggest, inter alia, “automatically generating and presenting a revised user care plan derived from one or more inferences based on machine learning,” as recited in independent claim 27.

Examiner’s answer:
The analysis module 126 can utilize system and patient feedback to continuously or periodically (as instructed by the medical personnel) update the running predicted dose, which can occur in real time during the treatment delivery. (Olivera, 0058)
Predicted dose maps to ‘revised user care plan.’
Running predicted dose, which can occur in real time maps to ‘automatically generating and presenting.’
The analysis module 126 can utilize system and patient feedback maps to ‘derived from one or more inferences based on machine learning.’

6.	Applicant’s argument:
The Office Action alleges that Olivera discloses this limitation, citing to Olivera paragraph [0058] as stating “[t]he analysis module 126 can utilize system and patient feedback to continuously or periodically (as instructed by the medical personnel) update the running predicted dose, which can occur in real time during the treatment delivery. (Office Action at pp.15) Olivera is silent as to disclosing machine learning or any analogous machine learning techniques. As discussed during the interview, Oliveria merely discloses a software program that includes a plurality of modules. (see Oliveria at para. [0043])

Examiner’s answer:
Vishnubhatla is used to disclose machine learning techniques. The applicant argument that the phrases ‘machine learning’ or ‘artificial intelligence’ is lacking and thus does not qualify under 35 USC 103 and reasons to combine. The examiner disagrees. Paragraph 0058 states, ‘The analysis module 126 can utilize system and patient feedback to continuously or periodically (as instructed by the medical personnel) update the running predicted dose, which can occur in real time during the treatment delivery.’ This illustrates a dynamic system which parallels ‘machine learning’ or ‘artificial intelligence.’ The argument that specific phrase is missing is not a valid argument. 

7.	Applicant’s argument:
Additionally, Vishnubhatla, Olivera, and Sysko fail to disclose or suggest, inter alia, “determining one or more actions based on the determined patterns and the user’s subjective assessment of the user care plan,” as disclosed in claim 27. The Office Action alleges that Olivera discloses this limitation, citing to Olivera paragraph [0058] as stating “[t]he analysis module 126 can utilize system and patient feedback to continuously or periodically (as instructed by the medical personnel) update the running predicted dose, which can occur in real time during the treatment delivery. (Office Action at pp.15). “Patient feedback” does not rise to the level of a “subjective assessment of the user care plan.”

Examiner’s answer:
The analysis module 126 can utilize system and patient feedback to continuously or periodically (as instructed by the medical personnel) update the running predicted dose, which can occur in real time during the treatment delivery. (Olivera, 0058)
Predicted dose maps to ‘revised user care plan.’
Running predicted dose, which can occur in real time maps to ‘automatically generating and presenting.’
The analysis module 126 can utilize system and patient feedback maps to ‘derived from one or more inferences based on machine learning.’

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 27-34, 36-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vishnubhatla in view of Olivera. (U. S. Patent Publication 20100324936, referred to as Vishnubhatla; U. S. Patent Publication 20070041495, referred to as Olivera)

Claim 27
Vishnubhatla discloses a computer-implemented method for managing a health condition of a user, the method comprising: analyzing, using at least one processor, user specific data relating to a user care plan (Vishnubhatla, 0103, 0020; ‘In embodiments, the raw medication administration data collected by the automatic data collection facility may be transformed with a processor into a format that may be suitable for use in an enhanced electronic healthcare database record. Further, the real-data of a medically-related event may be integrated in real-time with a patient's EHR to establish the enhanced EHR.’ And ‘The bedside administration may further allow collecting data associated with elderly patients and patients in LTC.), and determining one or more patterns that cause an event based on the user specific data and one or more algorithms (Vishnubhatla, 0149, 0082; ‘For example, the input facility 302 may provide a training data set to the machine learning facility 308 for training the machine learning facility 308.’ And ‘Further, the prescribing facility 154 may obtain patient information via the backbone network 103. The information may include the medical history, clinical outcomes, allergic reactions to certain types of drugs and similar kind of information related to the patient.); storing, through a hierarchical network of nodes, patterns (Vishnubhatla, 0153; In another embodiment of the invention, a machine learning facility 308 may be implemented using neural networks to produce the predicted outcomes. EC A neural network has nodes in a hierarchical topology. EC: ‘Patterns’ can be viewed as the training set information.); electronically sending a request for feedback from the user, including a user’s subjective assessment of the user care plan; electronically receiving the feedback, including the user’s subjective assessment of the user care plan, from the user in response to the request. (Vishnubhatla, 0365, 0081-0082;’ With the example of ‘Further, real time patient response for different treatments and/or medications may be stored as an E-EMR record and may be used to provide feedback for pharmacy development.’ EC: If a patient can provide feedback to a treatment, then the treatment (plan) was presented to a patient.’ And ‘The backbone network 103 may be a network that may be communicatively coupled to other facilities of the HPDMA 100 and elsewhere and may carry medical data being communicated among the facilities, such as real-time medical data event packets, files, or streams.’ With ‘Further, the prescribing facility 154 may obtain patient information via the backbone network 103.’)
Vishnubhatla does not disclose expressly determining one or more actions based on the determined patterns and the user's subjective assessment of the user care plan; and automatically generating and presenting a revised user care plan derived from one or more inferences based on machine learning using user specific data, the revised user care plan including an implementation schedule for the determined one or more actions.
Olivera discloses determining one or more actions based on the determined patterns and the user's subjective assessment of the user care plan; and automatically generating and presenting a revised user care plan derived from one or more inferences based on machine learning using user specific data, the revised user care plan including an implementation schedule for the determined one or more actions. (Olivera, 0058; The analysis module 126 can utilize system and patient feedback to continuously or periodically (as instructed by the medical personnel) update the running predicted dose, which can occur in real time during the treatment delivery.) It would have been obvious to one having ordinary skill in the art, having the teachings of Vishnubhatla and Olivera before him/her at the time of the invention to modify Vishnubhatla to incorporate the ability to generate a revised including scheduling of Olivera. Given the advantage of being able to adjust in a dynamic environment for better results, one having ordinary skill in the art would have been motivated to make this obvious modification. 

 	Claim 28
Vishnubhatla discloses wherein the user’s subjective assessment of the plan further includes the user’s assessment of at least one of textual display of information included in the generated plan (Vishnubhatla, 0085; In another exemplary case, the pharmacist may be provided with a graphical user interface for performing validation of the medical prescription. Further, in such an interface, a user may utilize various buttons, list boxes, and text boxes for viewing, entering and managing data, such as patient data, medication data, outcome data, and order entry data.) and a quantity of content delivered in connection with presentation of the generated plan. (Vishnubhatla, 0362; Clinical outcome data may include real time data collected from laboratory and imaging services such as tests requested, intake notes, medical samples, electronic measurements, clinician readings of results and notes, primary or specialists care reading and notes, and the like.)

Claim 29
Vishnubhatla discloses wherein the feedback includes a type of medication taken by the user, and a time at which the medication was taken. (Vishnubhatla, 0089, 0283; ‘This may be called administration frequency type. In an exemplary case, a frequency type is related to how many times per day a medication is to be administered; for example, twice a day or three times a day. Because "a day" may be defined as the waking hours of the patient, a prescription that has a frequency type of 3 times per day may result in prescription administration times of 7 AM, 4 PM, and 11 PM.’ And ‘The clinical outcome dashboard may further provide an interface to obtain data from the prescription administration facility 110. This data may include information about the type of medication given to the patient, the time of administration, the amount of dosage, reactions and the like.’)

Claim 30
Vishnubhatla discloses wherein the feedback includes information relating to food consumed by the user. (Vishnubhatla, 0034; In embodiments, the patient treatment data may include bathing, dressing, wound care, bed position adjustment, physical therapy, psychotherapy, patient position adjustment, and the like. In embodiments the patient oral consumption data may represent foods prepared for the patient and foods consumed by the patient, fluids consumed by the patient, non-prescription medications consumed by the patient, and the like.)

Claim 31
Vishnubhatla discloses wherein the feedback includes information relating to exercise performed by the user. (Vishnubhatla, 0137; In an exemplary case, the output may include the ratio of inpatient and outpatient services, older and critically sick patient population, treatment patterns, advancement in technology, health data related to diseases and conditions (asthma, cholesterol, diabetes, heart disease, hypertension, obesity, etc.), type of healthcare (ambulatory services, ER visits, etc.), data related to injuries (accidents, suicides, homicides, etc.), life stages and population (births, deaths, women's health, children's health, state and territorial distribution, etc.), lifestyle (drug use, smoking, exercise, etc.), and the like.)

Claim 32
Vishnubhatla discloses wherein the user specific data comprises a blood glucose level received from a blood glucose monitor. (Vishnubhatla, 0163; In embodiments, the automatic data collection facility may be a health condition monitor. In an embodiment of the invention, the health condition monitor may be a handheld blood glucose monitoring facility 610.)

Claim 33
Vishnubhatla discloses wherein the user specific data comprises user interaction data. (Vishnubhatla, 0344; The reaction of patients to the drug in the form of mood swings, behavior patterns, and responsiveness may be recorded in real time and sent to the outcomes analytics or databases.) 

Claim 34
Vishnubhatla discloses wherein the revised user care plan is presented to the user on multiple electronic devices. (Vishnubhatla, 0099; Such devices may communicate with other portable computing devices such as smart phones, PDAs, laptop computers, or other devices having a facility to enter data.)

Claim 36
Vishnubhatla discloses further including automatically making one or more inferences based on machine learning using the user specific data, wherein automatically generating and presenting the revised user care plan also is based on the one or more inferences. (Vishnubhatla, 0054; In embodiments, the prediction facility may be for collecting and organizing the outcome data for facilitating clinical outcome prediction, server executing machine learning software, an analytic workbench for drawing inferences as to whether certain data in the data repository has statistical significance in the outcome data.)

Claim 37
Vishnubhatla discloses further including transmitting an alert related to a non-beneficial action of the user. (Vishnubhatla, 0197; In addition, automated, real time alerts and warnings may be issued regarding allergies, clinical interactions, dosage, duration issues, and generic substitutions.)

Claim(s) 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vishnubhatla and Olivera as applied to claims 27-34, 36-37 above, and further in view of Sysko. (U. S. Patent Publication 20070288266, referred to as Sysko)

Claim 35
Vishnubhatla and Olivera do not disclose expressly wherein the revised user care plan comprises electronic content, wherein the electronic content includes a video tutorial.
Sysko discloses wherein the revised user care plan comprises electronic content, wherein the electronic content includes a video tutorial. (Sysko, 0055; In addition, through multimedia applications, a menu of video tutorials on the specific health issues and risk factors addressed by their personal action plans may be added to a treatment regimen that may be sent directly to the patient's cell phones or other communication devices.) It would have been obvious to one having ordinary skill in the art, having the teachings of Vishnubhatla, Olivera and Sysko before him/her at the time of the invention to modify Vishnubhatla and Olivera to incorporate video tutorial of Sysko. Given the advantage of better information and instructions resulting in better results, one having ordinary skill in the art would have been motivated to make this obvious modification. 



Conclusion – Final
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Claims 27-37 are rejected.
	Claims 21-26, 38-40 are allowable.

Correspondence Information
11.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Michael Huntley can be reached at (303) 297-4307.  .  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129